Citation Nr: 1137861	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-30 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for chronic carcinoma of the bladder claimed as the result of herbicide, other toxic chemical, and radiation exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from April 1966 to January 1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Los Angeles, California, Regional Office (RO) which denied service connection for tinnitus, bilateral hearing loss disability, and bladder cancer claimed as the result of Agent Orange exposure.  In April 2010, the Board remanded the Veteran's claims to the RO for additional action.  

In June 2011, the Appeals Management Center (AMC) granted service connection for tinnitus; assigned a 10 percent evaluation for that disability; granted service connection for bilateral hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the awards as July 25, 2005.  The Veteran has not advanced any disagreement to date with either the initial evaluations or effective dates assigned for those disabilities.  Therefore, the issues are no longer before the Board and will not be addressed below.  

The issue of service connection for chronic bladder cancer claimed as the result of herbicide, other toxic chemical, and radiation exposure is REMANDED to the RO via the AMC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  


REMAND

The report of an August 2010 VA genitourinary examination for compensation purposes states that the Veteran reported exposure to a "device in [the] bomb bay of a B52 that flew over area in the Atlantic where the French had detonated atomic bombs" while working on the B52 flight line and in Operations at Castle Air Force Base.  The Veteran clarified that "the device was to measure the amount of radiation and that aircraft came back to the Veteran's flight line."  The Veteran was diagnosed with transitional cell carcinoma of the bladder.  The examiner opined that:

Duration in service only 4 years and no history of extraordinary exposure to chemicals, including no extraordinary exposure to trichloroethylene.  Etiology of this type of cancer is multifactorial and relationship to work around jet aircraft for 4 years has not been found.  The Veteran's family practice doctor did not provide rationale for his 2006 opinion that Veteran's bladder cancer was related to toxic exposure while in the service.  

The VA physician did not advance any opinion as to the etiological relationship, if any, between the Veteran's transitional cell carcinoma of the bladder and his reported inservice radiation exposure.  

The Board notes that urinary bladder cancer is a radiogenic disease for VA purposes.  38 C.F.R. § 3.311(b)(2)(xiii) (2011).  The Veteran's claimed radiation exposure while at Castle Air Force Base has not been verified.  The Veteran's service personnel records and other relevant service documentation addressing his radiation exposure, if any, while stationed at Castle Air Force Base have not been requested for incorporation into the record.  In addressing claims for service connection involving exposure to radiation, the Secretary of VA has established a procedure through which VA undertakes to determine the degree, if any, of inservice radiation exposure.  Once it is determined that the Veteran was exposed to ionizing radiation during service and developed a radiogenic disease within a specified period after exposure, the regulation provides that the claim will be referred to the VA Under Secretary for Benefits.  See 38 C.F.R. § 3.311(b)(1) (2011).  See also Ramey v. Gober, 120 F.3d 1239, 1241-42 (Fed. Cir. 1997), cert. denied, __U.S.__ (March 2, 1998).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record Center and/or the appropriate service entity and request that it forward the Veteran's complete service personnel records, including documentation as to his inservice radiation exposure for incorporation into the record.  If no documentation of the Veteran's claimed radiation exposure at Castle Air Force Base is located, a written statement to that effect should be prepared and incorporated into the record.  

2.  Then advance a determination as to whether the Veteran was exposed to ionizing radiation.  If it is found that the Veteran was exposed to ionizing radiation, the claim must be forwarded to the Under Secretary for Benefits for consideration and preparation of dose estimate in accordance with the provisions of 38 C.F.R. § 3.311 (2011).  

3.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Appellant and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

